 

Exhibit 10.3

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is entered into as of this 24th day of March,
2020, by and between Trek Therapeutics, PBC, a Delaware public benefit
corporation (“Seller”), and NeuroClear Technologies, Inc., a Delaware
corporation (“Buyer”).

 

RECITALS

 

WHEREAS, Buyer desires to purchase the Purchased Assets and assume the Assumed
Liabilities from Seller, on the following terms and conditions; and

 

WHEREAS, Seller desires to sell, assign, transfer and convey the Purchased
Assets and assign the Assumed Liabilities to Buyer, on the following terms and
conditions;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.        Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below; other terms are defined throughout the
Agreement.

 

1.1     “Actions” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

 

1.2     “Additional Payment Event” has the meaning set forth in Section
3.1(a)(v).

 

1.3     “Affiliate” means, with respect to a person, any other person which,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such person. For purposes of the
foregoing sentence, “control” of a person means the power, direct or indirect,
to direct or cause the direction of the management and policies of such person
whether by contract or otherwise and, in any event and, without limitation of
the previous sentence, any person owning more than fifty percent (50%) of the
voting securities of another person shall be deemed to control that person.

 

1.4     “Agreement” means this purchase agreement as executed on the date hereof
and as amended or supplemented in accordance with the terms hereof, including
all Schedules and Exhibits hereto.

 

1.5     “Assigned Contracts” means all Contracts to which Seller is a party
relating exclusively to the Purchased Assets. For the avoidance of doubt, the
Assigned License Agreement is an Assigned Contract.

 

1.6     “Assigned Intellectual Property Rights” means all intellectual property
owned, licensed or otherwise controlled by Seller or any of its Affiliates
solely to the extent related to the Compounds, including the Patents,
Trademarks, Know How and the Technical Information.

 

 

--------------------------------------------------------------------------------

 

 

1.7     “Assigned License Agreement” means that certain Assignment and License
Agreement, dated as of July 12, 2016, by and between Seller and Vertex
Pharmaceuticals Incorporated, as amended.

 

1.8     “Assignment and Assumption Agreement” has the meaning set forth in
Section 2.4(a)(ii).

 

1.9     “Assumed Liabilities” has the meaning set forth in Section 2.2(a).

 

1.10     “Bill of Sale” has the meaning set forth in Section 2.4(a)(i).

 

1.11     “Business” means the Development of the Products, as conducted by
Seller and its Affiliates in the ordinary course prior to the Effective Time.

 

1.12     “Business Day” means any day that is not a Saturday, Sunday or a legal
holiday in the State of Delaware, United States of America.

 

1.13     “Buyer” has the meaning set forth in the preamble.

 

1.14     “Buyer Indemnified Persons” has the meaning set forth in Section 7.1.

 

1.15     “Closing” means the consummation of the transactions contemplated by
this Agreement on the date hereof as provided for in Section 2.

 

1.16     “Closing Date” means the date that this Agreement is signed by all
Parties.

 

1.17     “Compounds” means each of that certain (i) VX-222 compound, and (ii)
VX-497 compound, in the case of each of the foregoing (i) and (ii) having the
chemical structure depicted on Exhibit D to the Assigned License Agreement and
in each case including any and all salts, esters, metabolites, prodrugs, acid
forms, base forms, steroisomers, racemates, tautomers, polymorphs, solvates,
hydrates and crystalline forms thereof.

 

1.18     “Contract” means any written contract, agreement, license, development
agreement, services agreement, indenture, mortgage, deed of trust, evidence of
Indebtedness, binding commitment or instrument to which Seller in respect of any
the Business or any of the Purchased Assets, is a party or by which it is bound.

 

1.19     “Defense Notice” has the meaning set forth in Section 7.5(a).

 

1.20     “Deferred Cash Payment” has the meaning set forth in Section
3.1(a)(iii).

 

1.21     “Deferred Stock Payment” has the meaning set forth in Section
3.1(a)(iv).

 

1.22     “Deferred Sublicensing Consideration” has the meaning set forth in
Section 3.1(a)(v).

 

1.23     “Deferred Total Payment” has the meaning set forth in Section
3.1(a)(v).

 

1.24     “Develop” (and, with correlative meanings, the terms “Development” and
“Developing”) means and refers to all activities related to research, testing,
test method

 

2

--------------------------------------------------------------------------------

 

 

development and stability testing, bioequivalency studies, toxicology,
formulation, process development, manufacturing scale-up, qualification and
validation, quality assurance/quality control, statistical analysis and report
writing, the preparation of regulatory applications, regulatory affairs with
respect to the foregoing, and all other substantially related activities.

 

1.25     “Effective Time” means 12:01 a.m. Eastern Standard Time on the Closing
Date.

 

1.26     “Encumbrance” means any lien, security interest, license, claim,
restriction upon the use or disclosure, or other encumbrance of any kind or
nature.

 

1.27     “Excluded Assets” has the meaning set forth in Section 2.1.

 

1.28     “Excluded Liabilities” has the meaning set forth in Section 2.2(b).

 

1.29     “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

 

1.30     “FDA Approval” the approval granted by the FDA to manufacture and
market a COVID-19 vaccine containing the Compounds on a commercial basis in the
United States.

 

1.31      “GAAP” means U.S. generally accepted accounting principles,
consistently applied.

 

1.32     “Governmental Authority” means any instrumentality, subdivision, court,
administrative agency, department, commission, official or other authority of
any country, state, province, municipality or other governmental or political
subdivision, or any quasi-governmental or private body exercising any regulatory
or other governmental authority of any kind.

 

1.33     “Indebtedness” means:, (i) all indebtedness for borrowed money; (ii)
accrued interest expense, prepayment premiums, break-up fees, obligations under
financial swaps, bank fees, drawn letters of credit, deferred purchase price,
capital lease obligations, present value of any underfunded pension obligations,
customer deposits, or accrued expenses outside the ordinary course (e.g. unpaid
sponsor fees/receivables, consulting fees, acquisition-related cost liabilities,
payments due former owners of acquired businesses, or liabilities related to
discontinued operations); (iii) guaranties securing indebtedness for borrowed
money or any other indebtedness of any kind; (iv) all deferred compensation
obligations, (v) collected deferred revenue; and (vi) all interest, any premiums
payable or any other costs or charges (including any prepayment penalties,
termination fees, breakage costs, make-whole and expense reimbursements) on any
instruments or obligations described in clauses (i) through (vi) hereof, all as
the same may be payable upon the complete and final payoff thereof, regardless
of whether such payoff occurs prior to, simultaneous with or following the
Closing.

 

1.34     “Indemnified Party” has the meaning set forth in Section 7.4.

 

1.35     “Indemnifying Party” has the meaning set forth in Section 7.4.

 

1.36     “Indemnity Claim Notice” has the meaning set forth in Section 7.4.

 

3

--------------------------------------------------------------------------------

 

 

1.37     “Inventory” means all of Seller’s inventory, raw materials, active
pharmaceutical ingredients, excipients, intermediaries, reagents, supplies,
packaging, and work in progress owned by Seller solely to the extent relating to
the Compounds.

 

1.38     “IP Matters Agreement” has the meaning set forth in Section
2.4(a)(iii).

 

1.39     “Judgment” means, collectively, any judicial decree, judgment, writ,
injunction, stipulation or other judicial order or any arbitration award.

 

1.40     “Know-How” means any and all know-how, show-how, technical and
non-technical information, trade secrets, formulae, techniques, sketches,
drawings, materials, models, inventions, designs, specifications, processes,
apparatus, equipment, databases, research, experimental work, development,
pharmacology and clinical data, software programs and applications, software
source documents, third-party licenses, and any related type of proprietary
intellectual property right other than the Patents, in each case solely to the
extent related to, or necessary or useful for, the manufacture, composition,
use, distribution, marketing, promotion, sale, administration or formulation of
the Compounds, that are owned or licensed by Seller or any of its Affiliates and
that exist as of the Closing Date.

 

1.41     “Law” means any statute, law, ordinance, decree, order, injunction,
rule, directive, or regulation of any Governmental Authority, and includes rules
and regulations of any regulatory authority compliance with which is required by
law.

 

1.42     “Liability” means any obligation, claim or liability of any nature
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, express or implied, primary or
secondary, direct or indirect or otherwise, and whether due or to become due).

 

1.43     “Losses” has the meaning set forth in Section 7.1.

 

1.44     “Milestone Event” has the meaning set forth in Section 3.1(a)(iii).

 

1.45     “Party” means Seller or Buyer, and “Parties” means both of them.

 

1.46     “Patent(s)” means (i) all patents and patent applications and any
patents issuing therefrom, (ii) any substitutions, divisions, additions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, patents resulting from any post-grant
proceeding, extensions, supplementary protection certificates, term extensions
(under applicable patent law or other applicable law and regulation),
certificates of invention and the like, and any provisional applications of any
such patents or patent application, (iii) any foreign or international
equivalent of any of the foregoing, and (iv) the right to claim priority to any
of the foregoing, in the case of each of the foregoing (i), (ii), (iii), and
(iv) to the extent owned or licensed by Seller or any of its Affiliates to the
extent related to or that cover, in whole or in part, the manufacture,
composition, use, distribution, marketing, promotion, sale, administration or
formulation of the Compounds in the Territory.

 

1.47     “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Authority or other entity.

 

4

--------------------------------------------------------------------------------

 

 

1.48     “Proceeding” or “Proceedings” means any action, arbitration, audit,
examination, hearing, litigation or suit (whether civil, criminal,
administrative), action, demand, hearing, or other proceeding commenced,
brought, conducted on behalf of by or before, or otherwise involving any
Governmental Authority or any arbitration proceeding.

 

1.49     “Purchased Assets” has the meaning set forth in Section 2.1.

 

1.50     “Purchase Price” has the meaning set forth in Section 3.1(a)(v).

 

1.51     “Regulatory Application” means an application or submission, and all
supplements and amendments thereto, submitted to the FDA for the Development,
manufacture, sale, import, transport, distribution and marketing of all of the
Compounds.

 

1.52     “Regulatory Material” means all of the following, in each case solely
to the extent related to the Compounds, and any product containing any Compound,
that are owned, in the possession or under the control of Seller or any of its
Affiliates (and intellectual property and proprietary rights in or associated
therewith): (i) technological, scientific, development, chemical, biological,
pharmacological, toxicological, regulatory, R&D notebooks and related materials,
(ii) batch records, stability records, methods and other records and information
required to support the manufacture, composition, use, distribution, marketing,
promotion, sale, administration or formulation of the Compounds, (iii) product
safety related information and all other adverse event, complaint files and
other reports and information relating to the Compounds or any product
containing any Compound(s), (iv) written correspondence with any other
Regulatory Authority and all supporting documents with respect thereto and (v)
other data, files, records and other information (in any form or medium,
wherever located) similar to the foregoing.

 

1.53     “Schedules” means all of the schedules attached hereto, dated as of the
date of this Agreement, delivered by Seller to Buyer in connection with this
Agreement.

 

1.54     “Seller” has the meaning set forth in the preamble.

 

1.55     “Seller Indemnified Persons” has the meaning set forth in Section 7.2.

 

1.56     “Seller’s Knowledge” means the actual knowledge of Jerry Zeldis.

 

1.57     “Tax Return” means any return, declaration, report, claim for refund,
information return or statement, election, or statement of foreign bank and
financial account (such as FinCEN Form 114 or any similar or successor reporting
requirement) required to be filed or actually filed with a Governmental
Authority with respect to any Tax, including any schedule or attachment thereto,
and including any amendment thereof.

 

1.58     “Taxes” means all taxes, charges, fees, levies, or other like
assessments, including without limitation, all federal, possession, state, city,
county, and foreign (or governmental unit, agency, or political subdivision of
any of the foregoing) income, profits, payroll, employment (including Social
Security, unemployment insurance and employee income tax withholding),
franchise, gross receipts, license, sales, use, goods and services, transfer,
registration, stamp, occupation, real property, personal property, capital,
severance, premium, windfall profits, corporate, net worth, environmental,
customs, duties, capital stock, inventory, ad valorem, value

 

5

--------------------------------------------------------------------------------

 

 

added, excise, unclaimed property, escheat, Pension Benefit Guaranty Corporation
premiums, recapture, alternative or add-on minimum, estimated tax, any other
governmental charges of the same or similar nature to any of the foregoing, and
any interest, penalty, or addition to any of the foregoing, whether disputed or
not and including any obligations to indemnify or otherwise assume or succeed to
the Tax liability of any other person. Any one of the foregoing Taxes shall be
referred to sometimes as a “Tax”.

 

1.59     “Technical Information” means all data and other information solely to
the extent related to the Compounds, including without limitation the
manufacture and use thereof, that has been or will be used for the registration
of the Compounds in the Territory, that is owned or licensed by Seller or any of
its Affiliates or otherwise in the possession of, developed by or on behalf of,
or otherwise controlled by Seller or any of its Affiliates, and that exists as
of the Closing Date, and all related information that is necessary or reasonably
useful for development or commercialization of the Compounds or that otherwise
relates, in whole or in part, to the manufacture, composition, use,
distribution, marketing, promotion, sale, administration or formulation of the
Compounds and products containing any Compound(s), including all applicable
information regarding manufacturing technology, techniques, protocols, methods,
improvements, specifications and test methods, raw material, stability and other
applicable specifications.

 

1.60     “Territory” means worldwide.

 

1.61     “Third Party” means any person who or which is neither a Party nor an
Affiliate of a Party.

 

1.62     “Third Party Claim” has the meaning set forth in Section 7.5(a).

 

1.63     “Trademarks” means any and all trademarks, service marks, service
names, trade names, internet domain names, barad marks, logos and associated
artwork, trade dress, package designs, Compound inserts, labels and other
indicia of origin, whether or not registered, including all common law rights
thereto and all goodwill associated therewith, and registrations and
applications for registration thereof and extensions, renewals, continuations or
re-issues thereof, or amendments or modifications thereto, in each case that is
owned, licensed or sublicensed by Seller or any of its Affiliates to the extent
used or held for use in connection with the Compounds in the Territory.

 

1.64     “Transfer Taxes” means any and all sales, use, value-added, gross
receipts, registration, stamp or other similar transfer Taxes incurred in
connection with the transfer and purchase of the Purchased Assets, as
contemplated by the terms of this Agreement, including all recording or filing
fees, notarial fees and other similar costs of Closing, that may be imposed
upon, or payable, collectible or incurred.

 

1.65     “Upfront Cash Payment” has the meaning set forth in Section 3.1(a)(i).

 

1.66     “Upfront Stock Payment” has the meaning set forth in Section
3.1(a)(ii).

 

6

--------------------------------------------------------------------------------

 

 

2.     Closing; Sale, Assignment, and Delivery.

 

2.1     Sale of Purchased Assets; Excluded Assets. Effective as of the Closing,
subject to the terms and conditions of this Agreement, Seller hereby irrevocably
sells, assigns, transfers, conveys, and delivers to Buyer, and Buyer hereby
purchases, accepts and acquires from Seller and its Affiliates all right, title
and interest of Seller and its Affiliates, free and clear of any Encumbrance,
all right, title and interest of any nature, kind and character, solely in and
to the following assets, properties and rights (the “Purchased Assets”): 

 

(a)     the Compounds;

 

(b)     the Assigned License Agreement and the Assigned Contracts;

 

(c)     the Assigned Intellectual Property Rights;

 

(d)     the Regulatory Material and Regulatory Applications;

 

(e)     all Inventory; and

 

(f)     each of the other assets, properties and rights of Seller and its
Affiliates, including any Actions and domain names, solely to the extent related
to the foregoing or are necessary for the exploitation of the Purchased Assets.

 

Seller and Buyer expressly agree and acknowledge that the Purchased Assets will
not include any assets (whether real personal or mixed, whether tangible or
intangible, whether absolute, accrued, contingent, fixed or otherwise, and
wherever situated) that are not Purchased Assets (the “Excluded Assets”).

 

2.2     Liabilities.

 

(a)     Assumed Liabilities. Subject to the provisions of this Agreement, at the
Closing, pursuant to the Assignment and Assumption Agreement, Buyer shall assume
the Assumed Liabilities (as defined below). Buyer will not assume or have any
responsibility of any nature with respect to any Liability of Seller that is not
an Assumed Liability. The assumption of the Assumed Liabilities by Buyer
hereunder shall not enlarge any rights of third parties under contracts or
arrangements with Buyer or Seller or any of their respective subsidiaries, if
any, or prevent Buyer from contesting in good faith the rights of such parties
or its obligations under such contracts or arrangements. For purposes of this
Agreement, the term “Assumed Liability” means of, and “Assumed Liabilities”
means all of, only the following (and excluding in all cases the Excluded
Liabilities):

 

i.     all Liabilities to the extent arising out of or resulting from the
operation, ownership, possession or control of any of the Purchased Assets from
and after the Effective Time;

 

ii.     all Liabilities under the Assigned License Agreement, including any and
all Liabilities in respect of Milestone Payments (as defined therein), royalty
payments, and any other payments due thereunder, other than any

 

7

--------------------------------------------------------------------------------

 

 

Liability arising out of, or resulting from, Liabilities actually incurred and
due, or any event, state of facts, occurrence, circumstance, development or
change that arose or existed, at or prior to the Closing;

 

iii.     all Liabilities under the Assigned Contracts, other than any Liability
arising out of, or resulting from, Liabilities actually incurred and due, or any
event, state of facts, occurrence, circumstance, development or change that
arose or existed, at or prior to the Closing; and

 

iv.     those certain Liabilities incurred by Seller prior to the date hereof
and listed on Schedule 2.2(a)(iv).

 

(b)     Excluded Liabilities. Other than the Assumed Liabilities expressly
assumed by Buyer, Buyer does not hereby and will not assume or become liable for
and shall not be obligated to pay or satisfy any obligation, debt or liability
whatsoever, whether fixed, contingent or otherwise, of Seller, any Affiliate of
Seller, or any other person, including, without limitation any Indebtedness or
other claim, liability, obligation or Tax arising out of the ownership or use of
the Purchased Assets prior to the Effective Time whether or not disclosed on the
Schedules attached hereto, and regardless of when or by whom asserted, and
including any Liabilities to the extent associated with any Excluded Assets
(collectively, the “Excluded Liabilities”).

 

2.3     Closing. The consummation of the transactions contemplated by this
Agreement shall take place remotely with the execution of this Agreement by
e-mail exchange of electronic (.pdf format) counterpart signature pages on the
date hereof. The Closing shall be effective as of the Effective Time.

 

2.4     Deliveries. At the Closing or, solely with respect to sub-clauses
(a)(iii) and (b)(iv) below regarding the IP Matters Agreement, as soon as
practicable after the Closing:

 

(a)     Seller shall deliver or cause to be delivered to Buyer:

 

i.     a bill of sale, substantially in the form attached hereto as Exhibit A
(the “Bill of Sale”), for the transfer of Purchased Assets, duly executed by
Seller;

 

ii.     an assignment and assumption agreement, substantially the form attached
hereto as Exhibit B (the “Assignment and Assumption Agreement”) in respect of
the Assigned License Agreement and the Assigned Contracts, duly executed by
Seller;

 

iii.     an intellectual property assignment agreement, substantially in the
form attached hereto as Exhibit C (the “IP Matters Agreement”), duly executed by
Seller; and

 

iv.     such other customary documents, instruments or certificates as shall be
reasonably requested by the Buyer and as shall be consistent with the terms of
this Agreement including any necessary documents or records to the extent
related to any of the Purchased Assets.

 

8

--------------------------------------------------------------------------------

 

 

(b)     Subject to and in accordance with Section 3 hereof, Buyer shall deliver
or cause to be delivered to Seller,

 

i.     the Upfront Cash Payment (minus the amount of the accounts payable set
forth on Schedule 2.4(b), which shall be paid by Buyer at or following Closing);

 

ii.     evidence that Upfront Stock Payment has been issued in book entry form;

 

iii.     the Bill of Sale, duly executed by Buyer;

 

iv.     the Assignment and Assumption Agreement, duly executed by Buyer;

 

v.     the IP Matters Agreement, duly executed by Buyer; and

 

vi.     such other customary documents, instruments or certificates as shall be
reasonably requested by the Buyer and as shall be consistent with the terms of
this Agreement.

 

2.5     Completion of Transfers and Assurance of Beneficial Interest. The entire
beneficial interest in and to, and the risk of loss with respect to, the
Purchased Assets, shall pass to Buyer at Closing as of the Effective Time. In
the event that, notwithstanding, the sale of the Purchased Assets hereunder at
Closing, legal title to any of the Purchased Assets is not fully transferred or
hereunder at Closing, Seller or an Affiliate thereof holding such Purchased
Assets shall hold such Purchased Assets as nominee for Buyer until completion of
such transfers. In addition, if and to the extent any right, title or interest
in or to any Purchased Assets is owned by any Affiliate of Seller, Seller shall
procure from such Affiliate all documentation necessary to fully and completely
effect the transfer of such Purchased Assets to Buyer.

 

2.6     No Obligation to Manufacture. The terms of this Agreement relate only to
the divesture of Purchased Assets and notwithstanding anything to the contrary
herein or otherwise Seller shall have no further obligations or liabilities to
supply, manufacture, or distribute any product of any kind in support of Buyer’s
commercialization efforts.  

 

3.     Purchase Price and Payment.

 

3.1     Purchase Price.

 

(a)     The purchase price for the Purchased Assets and Seller’s performance of
its obligations hereunder shall be, collectively, as follows:

 

i.      an upfront payment of Three Hundred and Fifty Thousand Dollars
($350,000), payable in full at the Closing in immediately available funds to
such account as expressly designated by Seller in writing (the “Upfront Cash
Payment”);

 

9

--------------------------------------------------------------------------------

 

 

ii.     the issuance to Seller of 634,910 restricted shares of common stock of
Buyer, which number of restricted shares of common stock represent no less than
seven and one-half percent (7.5%) of the issued and outstanding common stock of
Buyer, on a fully diluted basis, as of the Closing (rounded up to the nearest
whole number of shares) (the “Upfront Stock Payment”);

 

iii.     a deferred payment of Five Hundred Thousand Dollars ($500,000), payable
in full within five (5) Business Days following receipt of FDA Approval (the
“Milestone Event”) in immediately available funds to such account as expressly
designated by Seller in writing (the “Deferred Cash Payment”);

 

iv.     the issuance to Seller within five (5) Business Days of the occurrence
of the Milestone Event of such aggregate number of restricted shares of common
stock of Buyer (rounded up to the nearest whole number of shares of)
representing no less than two and one-half percent (2.5%) of the issued and
outstanding common stock of Buyer as of the date of such Milestone Event (the
“Deferred Stock Payment”); and

 

v.     in the event of any sublicensing, sale, transfer, assignment, exclusive
license or similar arrangement or transaction, whether or not resulting in a
change of control of Buyer, by Buyer or any of its Affiliates or successors or
assigns of any of the rights acquired by Buyer hereunder with respect to the
Compounds, the Assigned License Agreement and/or the Assigned Intellectual
Property (any of the preceding, an “Additional Payment Event”), an amount equal
to no less than ten percent (10%) of any consideration received by Buyer or any
of its Affiliates or successor or assigns in connection with any such Additional
Payment Event (the “Deferred Sublicensing Consideration”, and collectively with
the Deferred Stock Payment and the Deferred Cash Payment, the “Deferred Total
Payment”; and all of the foregoing collectively with the Upfront Cash Payment,
and Upfront Stock Payment, the “Purchase Price”).   Notwithstanding the
foregoing, Seller shall not be entitled to any further Deferred Sublicensing
Consideration from and after the later of the (A) occurrence of the Milestone
Event, or (B) three (3) year anniversary of the Closing Date.

 

3.2     Taxes and Withholding.

 

(a)     Buyer shall pay all Transfer Taxes incurred in connection with the
consummation of the transactions contemplated by this Agreement, and shall file,
at its own expense, all necessary tax returns and other documentation with
respect to all such taxes.

 

(b)     Notwithstanding any provision hereof to the contrary, Buyer shall be
entitled to deduct and withhold from any consideration otherwise payable under
the terms of this Agreement such amounts as it is required to deduct and
withhold pursuant to any provision of Law, including those related to or
regarding Taxes. To the extent that amounts are so withheld by Buyer under any
provision of this Agreement, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the recipients in respect of
which such deduction and withholding was made.

 

4.     Representations and Warranties of Seller. Seller represents and warrants
to Buyer that the following statements are true, correct and complete as of the
date hereof:

 

10

--------------------------------------------------------------------------------

 

 

4.1     Existence and Capacity. Seller (i) is a public benefit corporation, duly
organized and validly existing in good standing under the laws of the State of
Delaware; and (ii) filed a Certificate of Dissolution with the Secretary of
State of Delaware on September 3, 2019. The Delaware Court of Chancery has not
appointed any trustee or receiver for the Seller pursuant to Section 279 of the
Delaware General Corporation Law and no creditor, stockholder or director of
Seller has made any application to the Delaware Court of Chancery to appoint any
such trustee or receiver. Seller has the requisite power and authority to enter
into this Agreement, to perform its obligations hereunder and consummate the
transactions contemplated hereby.

 

4.2     Power and Authority. The execution, delivery, and performance of this
Agreement and consummation of the transactions contemplated herein, by Seller:

 

(a)     are within its powers and will not conflict with or result in a breach
of its articles of incorporation or bylaws or equivalent organizational
documents;

 

(b)     have been duly authorized by all appropriate corporate action;

 

(c)     will not violate any Law or Judgment to which Seller or the Purchased
Assets may be subject;

 

(d)     do not require any permit, consent, waiver, approval or authorization
of, or declaration to or filing or registration with, any person or Governmental
Authority; and

 

(e)     will not violate or breach any provision of, or cause or result in the
acceleration, extinguishment or termination (whether or not with notice or lapse
of time or both) of any rights or obligations under the Assigned License
Agreement or, to Seller’s Knowledge, any Assigned Contract.

 

4.3     Binding Agreement. This Agreement has been duly executed and delivered
by Seller and, assuming due authorization, execution and delivery by Buyer,
constitutes a legal, valid and binding obligations of Seller and is and will be
enforceable against Seller in accordance with the terms hereof.

 

4.4     Litigation. There is no, and there has not been since January 1, 2020,
any Proceeding, or, to Seller’s Knowledge, any Proceeding threatened against
Seller or any of its Affiliates, in each case in respect of the Purchased
Assets, including to Seller’s Knowledge that asserted or assert the
infringement, misappropriation or other violation of any Third Party
intellectual property in connection with the Purchased Assets or challenged or
challenge Seller or any of its Affiliates regarding the ownership of or rights
to use, license or otherwise exploit the Purchased Assets or rights to Develop,
manufacture, commercialize or otherwise exploit any of the Compounds.

 

4.5     Title. Seller solely owns all right, title and interest in and to, or
has a valid transferable license to, the Purchased Assets, free and clear of
Encumbrances. The Purchased Assets compromise substantially all of Seller’s
assets to which the Assigned License Agreement relates.

 

4.6     Contracts. There are no Contracts related or otherwise directly
pertaining to any of the Purchased Assets other than the License Agreement, the
Assigned Contracts and this Agreement. Buyer either has been supplied with, or
has been given reasonably access to, a true and correct

 

11

--------------------------------------------------------------------------------

 

 

copy of the Assigned License Agreement. The Assigned License Agreement (assuming
due power and authority of, and due execution and delivery by, the other party
or parties thereto) is valid and binding on Seller and is in full force and
effect. As of the date of this Agreement, Seller has not violated or breached,
or committed any default under, the Assigned License Agreement or, to Seller’s
Knowledge, any Assigned Contract; and to the Knowledge of Seller, as of the date
of this Agreement, no other Person has violated or breached, or committed any
material default under, the Assigned License Agreement or any Assigned Contract,
and Seller has not received any notice of termination of the License Agreement
from Vertex Pharmaceuticals Incorporated and any other notice or communication
from Vertex Pharmaceuticals Incorporated alleging that Seller has breached,
violated or otherwise failed to perform any of its obligations under the
Assigned License Agreement or indicating that Vertex Pharmaceuticals
Incorporated intends to terminate the Assigned License Agreement.

 

4.7     Compliance with Laws. Since January 1, 2020, Seller and its Affiliates,
in each case in respect of the Purchased Assets, are and have been in material
compliance with all Laws applicable to the Purchased Assets, the Development of
the Compounds and the ownership, operation and use of the Purchased Assets.

 

4.8     Regulatory Material and Technical Information.

 

(a)     The Regulatory Material and Technical Information represent all
regulatory and technical documents used by or under the control of Seller or its
Affiliates or any other person on behalf of Seller or its Affiliates that relate
to the Compounds.

 

(b)     Seller owns or controls the Regulatory Material and Technical
Information to be transferred hereunder and has the right to transfer ownership
or control thereof to Buyer pursuant to the transactions contemplated by this
Agreement.

 

4.9     Brokers, Finders. No finder, broker, agent, or other intermediary acting
on behalf of Seller is entitled to a commission, fee, or other compensation in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.

 

4.10     Disclaimer of Other Representations and Warranties. NOTWITHSTANDING THE
DELIVERY OR DISCLOSURE TO BUYER OR ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION,
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 4, (A) SELLER DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, WITH
RESPECT TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER, THE
PURCHASED ASSETS (INCLUDING ANY CONSENTS OR APPROVALS REQUIRED IN CONNECTION
THEREWITH) OR THE BUSINESS OR ANY INFORMATION PROVIDED OR MADE AVAILABLE TO
BUYER IN CONNECTION HEREWITH, INCLUDING ANY WARRANTY WITH RESPECT TO
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ALL OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED; AND (B) ALL OF
THE PURCHASED ASSETS AND LIABILITIES TO BE SOLD, CONVEYED, ASSIGNED, TRANSFERRED
OR ASSUMED, AS APPLICABLE, IN ACCORDANCE WITH THIS AGREEMENT, SHALL BE

 

12

--------------------------------------------------------------------------------

 

 

SOLD, CONVEYED, ASSIGNED, TRANSFERRED OR ASSUMED ON AN “AS IS, WHERE IS” BASIS
AND BUYER SHALL RELY SOLELY ON ITS OWN EXAMINATION AND INVESTIGATION THEREOF AS
WELL AS THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS SECTION
4.

 

5.     Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that the following statements are true, correct and complete as of the
date hereof:

 

5.1     Existence and Capacity. Buyer is a limited liability company, duly
organized and validly existing in good standing under the laws of the State of
Delaware. Buyer has the requisite power and authority to enter into this
Agreement, to perform its obligations hereunder and consummate the transactions
contemplated hereby, and to conduct its business as now being conducted.

 

5.2     Power and Authority. The execution, delivery, and performance of this
Agreement and consummation of the transaction contemplated herein, by Buyer:

 

(a)     are within its powers, are not in contravention of law or of the terms
of its certificate of formation, limited liability company agreement or
equivalent organizational documents;

 

(b)     have been duly authorized by all appropriate limited liability company
action;

 

(c)     will not violate any statute, law, rule, or regulation, or any judgment,
decree, writ or injunction of any court or Governmental Authority, to which
Buyer may be subject; and

 

(d)     do not require any permit, consent, waiver, approval or authorization
of, or declaration to or filing or registration with, any person or Governmental
Authority.

 

5.3     Binding Agreement. This Agreement has been duly executed and delivered
by Buyer and, assuming due authorization, execution and delivery by Seller,
constitutes a legal, valid and binding obligations of Buyer and is and will be
enforceable against Buyer in accordance with the terms hereof.

 

5.4     Capital Stock of Buyer.

 

(a)     As of the date of this Agreement, the authorized capital of Buyer
consists of 50,000,0000 shares of common stock, par value $0.001 per share, and
5,000,000 shares of preferred stock, par value $0.001 per share..

 

(b)     As of the date of this Agreement, a total of 7,376,690 shares of Buyer’s
common stock are issued and outstanding (not including 40,000 issued and
outstanding restricted stock units) and no shares of Buyer’s preferred stock are
issued and outstanding.

 

(c)     Buyer has reserved an aggregate of 1,048,772 shares of Buyer’s common
stock for issuance pursuant to outstanding options and warrants.

 

(d)     Except as set forth above, there are no outstanding securities, options,
warrants, calls, rights, convertible or exchangeable securities or contracts or
obligations of any kind (contingent or otherwise) to which Buyer is a party or
by which it is bound obligating Buyer, directly or

 

13

--------------------------------------------------------------------------------

 

 

indirectly, to issue, deliver or sell, or cause to be issued, delivered or sold,
additional equity interests of Buyer or obligating Buyer to issue, grant, extend
or enter into any such security, option, warrant, call, right, contract or
obligation. There are no outstanding obligations of the Buyer (contingent or
otherwise) to repurchase, redeem or otherwise acquire, directly or indirectly,
any equity interests of Buyer. There are no outstanding stock-appreciation
rights, stock-based performance units, “phantom” stock rights or other contracts
or obligations of any character (contingent or otherwise) pursuant to which any
Person is or may be entitled to receive any payment or other value based on the
revenues, earnings or financial performance or other attribute of Buyer or its
businesses or assets or calculated in accordance therewith. There are no
agreements among Buyer’s equityholders with respect to the voting or transfer of
Buyer’s equity interests or with respect to any other aspect of Buyer’s affairs.
There are no bonds, debentures, notes or other Indebtedness of Buyer outstanding
having the right to vote (or convertible into, or exchangeable for, equity
having the right to vote) on any matters on which any equityholders of Buyer may
vote.

 

5.5     Brokers; Finders. No finder, broker, agent, or other intermediary acting
on behalf of Buyer is entitled to a commission, fee, or other compensation in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.

 

BUYER’S ACKNOWLEDGEMENTS. BUYER ACKNOWLEDGES, ON BEHALF OF ITSELF AND ITS
AFFILIATES, THAT EXCEPT AS SET FORTH IN SECTION 4, NONE OF SELLER, ITS
AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES (COLLECTIVELY, THE “SELLER
PARTIES” AND EACH A “SELLER PARTY”) OR ANY OTHER PERSON HAS MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, WITH
RESPECT TO THE PURCHASED ASSETS, THE BUSINESS, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREUNDER, AND ANY SUCH REPRESENTATIONS OR WARRANTIES
ARE HEREBY DISCLAIMED. BUYER ACKNOWLEDGES, ON BEHALF OF ITSELF AND ITS
AFFILIATES THAT, SHOULD THE CLOSING OCCUR, BUYER SHALL ACQUIRE THE PURCHASED
ASSETS WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, IN AN “AS
IS” CONDITION AND ON A “WHERE IS” BASIS, EXCEPT AS OTHERWISE EXPRESSLY
REPRESENTED OR WARRANTED IN THIS AGREEMENT. CONSEQUENTLY, BUYER ACKNOWLEDGES AND
AGREES THAT (I) OTHER THAN WITH RESPECT TO SELLER’S REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 4 OF THIS AGREEMENT, NO SELLER PARTY HAS
PROVIDED OR OTHERWISE FURNISHED ANY WARRANTY OR REPRESENTATION AS TO THE
ACCURACY OR COMPLETENESS OF INFORMATION PROVIDED BY THE SELLER PARTIES, EITHER
DIRECTLY OR INDIRECTLY, TO BUYER AND/OR ITS REPRESENTATIVES IN CONNECTION WITH
THIS TRANSACTION; AND (II) THEREFORE BUYER WAIVES ANY RIGHT IT MAY HAVE AGAINST
THE SELLER PARTIES FOR ANY LOSS OR DAMAGE RESULTING FROM THE USE OF SUCH
INFORMATION (OR OMISSION TO PROVIDE ANY OTHER INFORMATION) OTHER THAN WITH
RESPECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 OF THIS
AGREEMENT.

 

14

--------------------------------------------------------------------------------

 

 

6.     Certain Covenants.

 

6.1     Public Announcements; Confidentiality. Buyer and Seller shall consult
with each other and shall mutually agree in writing (such agreement not to be
unreasonably withheld or delayed) upon the content and timing of any press
release or other public statements with respect to the transactions contemplated
by this Agreement and neither of the Parties shall issue any such press release
or make any public statement with respect to the transactions contemplated by
this Agreement prior to such consultation and agreement, except as may be
required by any applicable Law, any Governmental Authority or the rules or
regulations of any stock exchange or Governmental Authority; provided, however,
that each Party shall give reasonable prior notice to the other Parties of the
content and timing of any such press release or other public statement required
by applicable Law, any Governmental Authority or the rules or regulations of any
stock exchange or Governmental Authority.

 

6.2     Technology Transfer. At and following the Closing Date, Seller shall
provide all reasonable assistance requested by Buyer to fully consummate the
transfer of the Technical Information, the Regulatory Material, the Know How and
related Purchased Asset to enable Buyer (or its Affiliate or designated third
party manufacturer, as applicable) to reasonably implement the manufacture and
Development of the Compounds by Buyer or its Affiliate or designated third party
manufacturer, as applicable.

 

7.     Indemnification.

 

7.1     Indemnification by Seller. Seller shall defend and hold Buyer and its
Affiliates and the members, stockholders, directors, officers, partners,
employees, successors, assigns, representatives and agents of each of them in
their capacities as such (collectively, the “Buyer Indemnified Persons”),
harmless and indemnify and keep indemnified each of them from and against, and
Seller waives any claim for contribution or indemnity from any of Buyer
Indemnified Persons with respect to, any and all Liabilities, expenses or costs
(“Losses”), including reasonable attorneys’ fees and expenses incurred in
connection with Losses (in all, “Indemnified Losses”), actually suffered or
actually incurred by any of them resulting from or arising out of:

 

15

--------------------------------------------------------------------------------

 

 

(a)     the non-fulfillment, non-performance, violation or breach of any
agreement, covenant, representation, warranty, or other obligation of Seller
made or incurred under or pursuant to this Agreement;

 

(b)     the ownership, use or possession of the Purchased Assets, or the
operation of the Business, prior to the Effective Time;

 

(c)     the ownership, use or possession of the Excluded Assets; or

 

(d)     the Excluded Liabilities.

 

7.2     Indemnification by Buyer. Buyer shall hold Seller and its Affiliates,
and the members, stockholders, directors, officers, partners, employees,
successors, assigns, representatives and agents of each of them in their
capacities as such (collectively, the “Seller Indemnified Persons”) harmless and
indemnify each of them from and against any and all Indemnified Losses actually
suffered or actually incurred by any of them, resulting from or arising out of:

 

(a)      the non-fulfillment, non-performance, violation or breach of any
agreement, covenant, representation, warranty, or other obligation of Buyer made
or incurred under this Agreement;

 

(b)     the ownership, use or possession of the Purchased Assets, or the
operation of the Business, at any time from and after the Effective Time; or

 

(c)     the Assumed Liabilities.

 

7.3     Limitations on Indemnification Obligations. Notwithstanding anything to
the contrary herein or otherwise,

 

(a)     none of the Buyer Indemnified Persons or Seller Indemnified Persons
shall be entitled to recover or assert any claim under Section 7.1 or Section
7.2, respectively, until the total amount of Losses in respect of such claim or
series of related claims thereunder exceed on a cumulative basis an amount equal
to Ten Thousand Dollars ($10,000) (the “De Minimis Threshold Amount”) after
which all such Losses shall be recoverable from dollar-one;

 

(b)     the maximum aggregate liability of Seller for any and all Indemnified
Losses pursuant to Section 7.1 shall not exceed an amount equal to the total
aggregate value of the Deferred Total Payment actually received, or to be
actually received prior to any set-off in accordance with Section 7.1(c), by
Seller; and

 

(c)     Buyer’s sole recourse hereunder to Seller for any and all Indemnified
Losses pursuant to Section 7.1 shall be to set off any such Indemnified Losses
to the extent actually incurred or actually suffered, against any payments due
to Seller hereunder of any Deferred Cash Payment, any Deferred Stock Payment
and/or any Deferred Sublicensing Consideration (for the avoidance of doubt,
Buyer acknowledges and agrees that Buyer shall have no right of direct recourse
to Seller or its Affiliates for any such Indemnified Losses other than such
right of set-off in accordance with the foregoing).

 

7.4     Notice of Claim. In the event that Buyer seeks indemnification on behalf
of a Buyer Indemnified Person, or Seller seeks indemnification on behalf of a
Seller Indemnified Person, such Party seeking indemnification (the “Indemnified
Party”) shall give reasonably prompt written notice (the “Indemnity Claim
Notice”) to the indemnifying Party (the “Indemnifying Party”) specifying the
facts constituting the basis for such claim and the amount, to the extent known,
of the claim asserted; provided, however, that the right of a person to be
indemnified hereunder shall not be adversely affected by a failure to give such
notice unless, and then only to the extent that, an Indemnifying Party is
actually damaged thereby. Subject to the terms hereof, the Indemnifying Party
may deliver written notice to the Indemnified Party disputing such claim in
whole or in part. In cases where the Indemnifying Party disputes a claim
hereunder, the Indemnified Party shall promptly consult with the Indemnifying
Party in an effort to resolve the dispute. For the avoidance of doubt, if Seller
is the Indemnifying Party, Buyer may, as the Indemnified Party, withhold any
amounts it reasonably believes in good faith constitute Indemnified Losses which
are recoverable hereunder by a Buyer Indemnified Person from any Deferred Total
Payment pending the resolution of any such dispute. For all Tax purposes, all
indemnification payments under this Section 7 shall be treated by the Parties as
adjustments to the Purchase Price to the extent permitted by applicable Law

 

16

--------------------------------------------------------------------------------

 

 

7.5     Right to Contest Claims of Third Parties.

 

(a)     If an Indemnified Party is entitled to indemnification hereunder with
respect to a claim resulting from or arising out of the assertion of Liability
or any other claim or the commencement of any suit, action or proceeding
asserted by any claimant other than a Buyer Indemnified Person or a Seller
Indemnified Person hereunder (each a “Third Party Claim”), the Indemnified Party
shall give the Indemnifying Party reasonably prompt notice thereof after receipt
by the Indemnified Party of written notice of such Third Party Claim; provided,
however, that the right of a person to be indemnified hereunder in respect of
Third Party Claims shall not be adversely affected by a failure to give such
notice unless, and then only to the extent that, an Indemnifying Party is
actually prejudiced thereby. Except as otherwise provided in this Section  7.5,
the Indemnifying Party shall then have the right, upon written notice to the
Indemnified Party (a “Defense Notice”) within twenty (20) days after receipt
from the Indemnified Party of notice of such Third Party Claim, and using
counsel reasonably satisfactory to the Indemnified Party, to investigate,
contest, or settle the Third Party Claim, provided that such written notice
shall only be deemed to be a “Defense Notice” hereunder, and the Indemnifying
Party shall only be entitled to investigate, contest or settle such Third Party
Claim, if, in such written notice, the Indemnifying Party has unconditionally
acknowledged to the Indemnified Party in writing its obligation to indemnify and
to keep indemnified in full the persons to be indemnified hereunder with respect
to such Third Party Claim and to discharge in full any cost or expense arising
out of such investigation, contest or settlement and, in the case where Seller
is the Indemnifying Party, has provided evidence of its wherewithal to assume
such defense. Notwithstanding the Indemnifying Party’s election to assume the
defense of a Third Party Claim, the Indemnified Party shall have the right to
participate in (but not control) the defense of any such Third Party Claim with
its own counsel at its own expense, unless separate representation is necessary
to avoid a conflict of interest, in which case such representation shall be at
the expense of the Indemnifying Party. In the event that the Indemnifying Party
shall fail to deliver the Defense Notice to the Indemnified Party within said
20-day period, (i) the Indemnified Party shall have the right to undertake sole
control over said defense, compromise, or, subject to the provisions set forth
below, settlement of such Third Party Claim, (ii) the Indemnifying Party will
reasonably cooperate with and, at its sole expense, make available to the
Indemnified Party such assistance and materials as it may reasonably request,
and (iii) the Indemnifying Party may at its sole expense participate in (but not
control) the defense assisted by counsel of its own choosing, and the
Indemnifying Party, if it is required to provide indemnification under this
Agreement, will be liable for all costs, including reasonable attorneys’ fees
and expenses, and settlement amounts paid or incurred in connection therewith.
The Parties shall make available to each other all relevant information in their
possession relating to any such Third Party Claim and shall render to each other
such assistance as they may reasonably require of each other and shall cooperate
in good faith with each other in order to ensure the proper and adequate defense
thereof.

 

(b)     In the event that the Indemnifying Party delivers a Defense Notice with
respect to such Third Party Claim within twenty (20) days after receipt thereof
and thereby elects to conduct the defense of the subject claim, (i) the
Indemnifying Party shall be entitled to have control over said defense and,
subject to the provisions set forth below, settlement of the subject claim, (ii)
the Indemnified Party will cooperate with and make available to the Indemnifying
Party such assistance and materials as it may reasonably request, (iii) the
Indemnified Party shall have the rights at its expense to participate in the
defense assisted by counsel of its own choosing and

 

17

--------------------------------------------------------------------------------

 

 

(iv) the Indemnifying Party at all times shall represent the interests of the
Indemnified Party in good faith and shall actively conduct the defense of the
Third Party Claim in a competent and diligent manner after assuming control of
the defense in order to maintain control of the defense. In such an event, the
Indemnifying Party will not settle the subject claim or consent to the entry of
any judgment without the prior written consent of the Indemnified Party (which
consent will not be unreasonably withheld, conditioned or delayed) unless (x) it
provides for the unconditional release of the Indemnified Party and poses no
reasonable danger of establishing a precedent that may be adverse to the
Indemnified Party’s interest, (y) there is no finding or admission of any
violation of Law or any violation of the rights of any person, or finding of
responsibility or liability on the part of the Indemnified Party, or obligation
of the Indemnified Party for any damages or other amount, or any Lien on any
property of the Indemnified Party, or any sanction or injunction of, restriction
upon the conduct of any business by, or other equitable relief upon the
Indemnified Party, and (z) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party, in which cases the consent of the
Indemnified Party shall not be required. The Indemnified Party shall have no
liability with respect to any compromise or settlement of such Third Party
Claims effected without its consent when such consent is required hereunder.

 

(c)     Notwithstanding anything to the contrary contained in this Section 7.5,
the Indemnifying Party shall not be entitled to control, but may participate in,
and the Indemnified Party shall be entitled to have sole control, including the
right to select defense counsel, over the defense or settlement of any Third
Party Claim (i) that seeks any relief other than monetary damages, including
without limitation a temporary restraining order, a preliminary or permanent
injunction or specific performance against the Indemnified Party, (ii) that
involves potential criminal liability or a claim by a Governmental Authority
against the Indemnified Party, (iii) that, if the defense is unsuccessful, would
set a precedent that would materially interfere with, or have a material and
adverse impact on the business or financial condition of the Indemnified Party,
or (iv) that involves potential liability on the part of the Indemnified Party
for which the Indemnified Party is not entitled to indemnification hereunder. In
such event, the Indemnifying Party will still be subject to its obligations
hereunder, and the Indemnified Party will not settle the subject Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
will not be unreasonably withheld, conditioned or delayed.

 

8.     Miscellaneous.

 

8.1     Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and delivered (a) when sent, if sent by
facsimile or electronic mail, provided that in the case of electronic mail,
receipt of such electronic mail is promptly confirmed by the recipient by
electronic mail, (b) when delivered, if delivered personally to the intended
recipient, and (c) one (1) Business Days following the deposit with an
international courier service that maintains records of receipt, in each case,
addressed at the address shown in this Section 8.1 for, or such other address as
may be designated in writing hereafter by, such Party:

 

18

--------------------------------------------------------------------------------

 

 

If to Buyer:

 

NeuroClear Technologies, Inc.

54 Wilton Road, 2nd Floor

Westport, CT 06880

Attention: Kenneth Londoner

 

with a copy to:

 

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10012

Attention: Rick Werner, Esq. and Greg Kramer, Esq.

 

 

If to Seller:

 

Trek Therapeutics PBC

125 Cambridgepark Dr.

Cambridge, MA 02140


with a copy to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attention: Michael J. Lerner and Sam E. Khan

 

 

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are given.

 

8.1     Entire Agreement; Survival. This Agreement and the Schedules and
Exhibits hereto embody the entire agreement and understanding of the Parties
with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings relative to such subject matter.
This Agreement shall be deemed to have been drafted by both Parties and, thus,
shall not be construed as to any provision against either Party on account of
the authorship (assumed or actual) of any provision. The representations,
warranties, covenants and other agreements made by the Parties herein shall
survive until the eighteen month (18) anniversary of the Closing Date.

 

19

--------------------------------------------------------------------------------

 

 

8.2     Severability. If any covenant or provision hereof is determined to be
void or unenforceable in whole or in part, it shall not be deemed to affect or
impair the invalidity of any other covenant or provision, each of which is
hereby declared to be separate and distinct, as long as the remaining
provisions, taken together, are sufficient to carry out the overall intentions
of the Parties as evidenced hereby. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable. If any provision of this Agreement is declared invalid
or unenforceable for any reason other than overbreadth, the offending provision
will be modified so as to maintain the essential benefits of the bargain among
the Parties hereto to the maximum extent possible, consistent with applicable
Law and public policy.

 

8.3     Assignment; Binding Agreement. This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
transferred, delegated, or assigned (by operation of Law or otherwise) by a
Party without the prior written consent of the other Party; provided, however,
that Buyer shall have the right to transfer, assign, license, sublicense or
otherwise encumber all or any portion of its rights hereunder without the prior
written consent of Seller; provided, further, that no such transfer or
assignment shall relieve Buyer of its obligations hereunder.

 

8.4     Further Assurances. From time to time, as and when requested by either
Party, each of the Parties will, at its expense (except as otherwise expressly
provided in this Agreement), execute such additional documents (including the IP
Matters Agreement) and take such further actions as may be reasonably requested
to carry out the provisions hereof and consummate and evidence the transactions
contemplated hereby, including executing and delivering or causing to be
executed and delivered to the other Party such additional documents as the other
Party or its counsel may reasonably request as necessary for such purpose.

 

8.5     Execution. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument. Each shall be considered signed when the
signature of a Party is delivered by facsimile, electronic signature or
electronic (email) transmission to the other Party, when it is delivered in a
manner that reasonably identifies the signatory as the Party named. Such
electronic signatures shall be treated in all respects as having the same effect
as an original signature. If requested by any Party, documents bearing an
original signature may be subsequently and promptly submitted to replace copies
bearing electronic signatures. The Parties to this document agree that a copy of
the original signature (including an electronic copy) may be used for any and
all purposes for which the original signature may have been used.

 

8.6     Headings; Interpretation. Words such as “herein”, “hereinafter”,
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
section, paragraph or clause in which such words appear, unless the context
otherwise require; “including” means including without limitation; “include” and
“includes” shall be similarly construed. Enumerative references to sections,
paragraphs or clauses, or exhibits, without reference to an explicit agreement,
document or exhibit, refer to this Agreement or exhibits attached to this
Agreement, as applicable. All definitions set forth herein will be deemed
applicable whether the words defined are used herein in the singular or the
plural. The singular shall include the plural, and each masculine, feminine and
neuter reference shall include and refer also to the others, unless the context
otherwise requires. Except where the context otherwise requires, the word “or”
is used in the inclusive sense (and/or). All dollar amounts herein are expressed
in U.S. dollars. The Section headings are for reference only and shall not limit
or control the meaning of any provision of this Agreement. All Exhibits and
Schedules referred to in this Agreement are integral parts of this Agreement and
are hereby incorporated into this Agreement as if fully set forth herein and all
statements appearing therein shall be deemed to be representations. The word
“will” shall be construed to have the same meaning as the word “shall”. The word
“extent” in the phrase “to the

 

20

--------------------------------------------------------------------------------

 

 

extent” means the degree to which a subject or other thing extends, and such
phrase shall not mean simply “if”. Any reference to any statute herein shall
also be deemed to refer to all rules and regulations promulgated thereunder.
References to a person are also to its successors and permitted assigns.

 

8.7     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, United States of America,
applicable to contracts to be carried out wholly within such State, without
reference to its conflict of laws principles that might apply the law of another
jurisdiction.

 

8.8     Submission to Jurisdiction. Each of the Parties hereto irrevocably
submits to the exclusive jurisdiction of the federal courts located in Delaware,
or if such courts do not have jurisdiction, in any other Delaware state court,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby, and each of the Parties agrees
to commence any action, suit or proceeding relating hereto in the federal courts
located in Delaware or, if such courts do not have jurisdiction, in any state
courts located in Delaware. Each of the Parties further agrees that service of
any process, summons, notice or document by U.S. registered mail to such Party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding with respect to any matters to which it has submitted
to jurisdiction pursuant to this Section 8.8. Each of the Parties irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the above noted jurisdictions, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum or to raise any similar defense or
objection.

 

8.9     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BETWEEN THE PARTIES, DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY ANCILLARY AGREEMENT,
OR ANY TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR ANY DISPUTES RELATED
HERETO OR THERETO. EACH PARTY HERETO (A) CERTIFIES THAT NO AGENT, REPRESENTATIVE
OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH IN THIS SECTION 8.9.

 

8.10     Schedules. Disclosure of any item in any Section of the Schedules
referenced by a particular Section in this Agreement shall be deemed to have
been disclosed with respect to any other Section in this Agreement only if the
relevance of such disclosure to such other Section(s) is reasonably apparent on
its face (without the benefit of context or reference to underlying
documentation), including by way of a reference or cross-reference thereto.

 

21

--------------------------------------------------------------------------------

 

 

8.11     No Third Party Beneficiaries. This Agreement is for the sole benefit of
the Parties and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

8.12     Waiver and Modification. This Agreement may be amended, modified or
supplemented only by an agreement in writing signed by authorized
representatives of each Party. No waiver by any Party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the Party so waiving. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

8.13     Expenses. Regardless of whether the transactions provided for in this
Agreement are consummated, except as otherwise expressly provided in this
Agreement, each Party hereto will pay its own expenses incident to this
Agreement and the transactions contemplated herein and therein.

 

8.14     Specific Performance. The Parties hereto agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of such provisions

 

 

 

[Signature Pages, Exhibits and Schedules follow]

 

 

22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first above written.

 

Buyer:

 

NeuroClear Technologies, Inc.

 

 

By:     /s/ Ken Londoner                        

Name:     Ken Londoner                        

Title:     CEO                                         

 

 

 

Seller:

 

Trek Therapeutics, PBC

 

By:     /s/ Jerome B. Zeldis                    

Name:     Jerome B. Zeldis                    

Title:     CEO                                         

 

 

 